                       UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

UNITED STATES                     :
                                  :
v.                                :   Case No. 3:08-cr-168 (RNC)
                                  :
ANTHONY PAGE                      :


                           RULING AND ORDER

     Pending is the defendant’s motion pursuant to section 404

of the First Step Act, Pub. L. No. 115-391, § 404, 132 Stat.

5194, 5222 (2018), for a reduction in his sentence of 210

months’ imprisonment and eight years’ supervised release.     The

defendant has served approximately 140 months, or two-thirds of

his sentence.   He seeks immediate release relying primarily on

his age (he is now 42) and release plan (which includes living

with a longtime friend and working for a relative).     The

Government opposes any reduction in the sentence.     The

Government contends that the defendant’s conviction for

conspiracy to distribute crack cocaine is not a “covered

offense” under section 404, and he is therefore ineligible for a

sentence reduction, because the penalties that can be imposed on

the defendant for this offense have not changed since the

original sentencing.    In addition, the Government contends that

concurrent 210-month sentences the defendant received for non-

covered offenses preclude a reduction in the overall sentence.

I conclude that the defendant is eligible for a reduction in his

                                  1
sentence and that the time he has been in custody is sufficient

to serve the sentencing purposes as set forth in 18 U.S.C. §

3553(a).   I also conclude that section 404 authorizes a

reduction in the term of supervised release and that such a

reduction is warranted.    Accordingly, the motion is granted, the

sentence of imprisonment is reduced to time-served, and the term

of supervised release is reduced to six years with new special

conditions, including a requirement that the defendant serve

six-months of home confinement as a substitute for

incarceration.

I.   Background

      In 2009, the defendant was found guilty by jury verdict of

participating in a conspiracy to possess with intent to

distribute and to distribute five grams or more of cocaine base

in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) and 846

(count two); conspiracy to possess heroin with intent to

distribute in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C)

and 846 (count four); possession with intent to distribute

heroin in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C)

(count five); and unlawful possession of a firearm in violation

of 18 U.S.C. §§ 922(g)(1) and 924(e) (count six).     ECF No. 114

at 1; ECF No. 165 at 1.    An information was filed pursuant to 21

U.S.C. § 851.    ECF No. 75.   As a result, count two carried a

mandatory minimum term of ten years and a maximum term of life

                                   2
imprisonment, and a mandatory minimum of eight years of

supervised release.   See 21 U.S.C. § 841(b)(1)(B)(iii) (2009).

Counts four and five each carried a maximum sentence of thirty

years’ imprisonment and a mandatory minimum of six years of

supervised release.   Id. § 841(b)(1)(C) (2009).

     At the sentencing hearing, the presentence investigation

report (“PSR”) was adopted without change.    All the counts were

grouped for the purpose of determining the base offense level.

The PSR stated that the defendant was responsible for 62.35

grams of crack cocaine and 2.14 grams of heroin (equating to

1,275.2 kilograms of marijuana) and that he was a career

offender pursuant to U.S.S.G. § 4B1.1(a).    Because the maximum

penalty applicable to count two – the crack cocaine conspiracy

count – was life imprisonment, the career offender guideline

increased the offense level from 34 to 37.    See U.S.S.G. §

4B1.1(b)(A).   The defendant’s criminal history category (“CHC”)

was VI, both because of the career offender guideline, and

because he had a total of fifteen criminal history points.     ECF

No. 173-2 at 12; U.S.S.G. § 4B1.1(b), ch. 5 Pt. A.    An offense

level of 37 and a CHC of VI produced a guideline range of 360

months to life in prison.   See U.S.S.G. ch. 5 Pt. A.

     At the sentencing hearing, the defendant requested the

mandatory minimum prison sentence of 120 months.    The Government

sought a downward departure from 360 to 262 months, citing the

                                 3
crack-to-powder cocaine sentencing disparity that partly drove

the guideline range.    I ultimately determined that a sentence

considerably longer than the mandatory minimum 120 months, but

also well below 262 months, would be sufficient to reflect the

seriousness of the defendant’s crimes, afford adequate

deterrence to criminal conduct, protect the public against

criminal conduct by the defendant, and avoid unwarranted

disparity in sentencing.    Accordingly, the defendant received a

sentence of imprisonment of 210 months on counts two, four, and

five, and a sentence of 120 months on count six, all to run

concurrently.    In addition, he received a mandatory minimum

eight-year term of supervised release on count two, six-year

terms on counts four and five, and a three-year term on count

six, all to run concurrently.

      The judgment was affirmed on appeal.   See United States v.

Page, 657 F.3d 126 (2d Cir. 2011).    A petition for certiorari

was denied.    See Page v. United States, 132 S. Ct. 1041 (2012).

II.    Discussion

      A.   The Defendant is Eligible For Relief

      Under section 404 of the First Step Act, “[a] court that

imposed a sentence for a covered offense may, on motion of the

defendant, . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the

time the covered offense was committed.”     § 404(b), 132 Stat. at

                                  4
5222.   “[T]he term ‘covered offense’ means a violation of a

Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010,”

and which was committed before the Fair Sentencing Act was

enacted.    Id. § 404(a).   Defendant argues that he is eligible

for relief under section 404 because count two is a “covered

offense.”    I agree.

     Count two charged the defendant with participating in a

conspiracy to possess with intent to distribute and to

distribute five grams or more of crack cocaine.     When the

defendant was sentenced, this offense was punishable by between

ten years and life in prison with a repeat offender enhancement.

See 21 U.S.C. § 841(b)(1)(B) (2009).     The Fair Sentencing Act

increased from five to 28 grams the amount of crack cocaine

required to trigger the penalties imposed by 21 U.S.C.

§ 841(b)(1)(B).    Pub. L. 111-220, § 2, 124 Stat. 2372, 2372

(2010) (codified at 21 U.S.C. § 841(b)(1)(B)(iii)).     As a

result, today the penalty for count two would be found in 21

U.S.C. § 841(b)(1)(C), which applies when an offense involves

less than 28 grams or an unspecified quantity of crack cocaine.

Under this provision, a defendant can be sentenced to a term of

imprisonment of not more than 30 years with a repeat offender

enhancement.



                                   5
     The Government contends that count two is not a “covered

offense” within the meaning of section 404(a) because the

quantity involved in the crack cocaine conspiracy - 62.35 grams

- is greater than the 28 grams needed to trigger 21 U.S.C.

§ 841(b)(1)(B) today.   I have previously ruled that it is the

quantity of crack cocaine specified in the charging document,

rather than the amount found by a preponderance of the evidence

at sentencing, that controls whether an offense is a “covered

offense” under section 404.   United States v. Allen, 384 F.

Supp. 3d 238, 241 (D. Conn. 2019) (emphasis added), appeal

docketed, No. 19-874 (2d Cir. Apr. 5, 2019)).   I adhere to that

ruling, which is consistent with the text and purpose of the

First Step Act, as recognized by the majority of district courts

that have considered the question.   See United States v. White,

413 F. Supp. 3d 15, 32-38 (D.D.C. 2019); United States v. Rose,

379 F. Supp. 3d 223, 230 (S.D.N.Y. 2019) (noting that “[t]he

government’s position is contrary to the clear weight of

persuasive authority, both within and outside the Second

Circuit” and collecting cases)

     The Government contends that the 210-month concurrent

sentences the defendant received on counts four and five

preclude a reduction of his sentence on the ground that only

“covered offenses” are eligible for a sentence reduction.    I

disagree.   Section 404 states: “A court that imposed a sentence

                                 6
for a covered offense may, on motion of the defendant, . . .

impose a reduced sentence . . . .”   § 404(b), 132 Stat. at 5222.

Under the statute’s plain language, if a defendant was sentenced

for a “covered offense,” his or her sentence may be reduced.    To

the extent the statutory language is ambiguous, the ambiguity

must be resolved in favor of the defendant in order to further

the remedial purposes of the First Step Act.   See United States

v. Simons, 375 F. Supp. 3d 379, 382 (E.D.N.Y. 2019) (“Both [the

Fair Sentencing Act and the First Step Act] favor sending fewer

people to prison, imposing shorter sentences for drug crimes,

and reducing the sentencing disparity between crack and powder

cocaine offenses.”). 1

     The Government’s interpretation of section 404 would

preclude relief in any case in which the defendant received a

not-yet-completed concurrent sentence for a non-covered offense,

even though the length of that sentence was derived, in part,




1 The Government cites three cases from within the Second Circuit
for the principle that only “covered offenses” are eligible for
a sentence reduction. But these cases hold simply that only
defendants convicted of “covered offenses” may receive a
sentence reduction. See United States v. Hunter, No. 3:05-cr-54
(JBA), 2019 WL 122031, at *2 (D. Conn. Mar. 15, 2019); United
States v. Powell, 360 F. Supp. 3d 134, 138 (N.D.N.Y. Mar. 14,
2019 2019); United States v. Davis, No. 07-cr-245S(1), 2019 WL
1054554, at *3 (W.D.N.Y. Mar. 6, 2019). But see United States
v. Coleman, 382 F. Supp. 3d 851, 857 (E.D. Wis. 2019) (reading
section 404 to grant “discretion to reduce the defendant’s
sentence on the covered offense” (emphasis in original)).

                                7
from the length of the sentence for a covered offense. 2   Indeed,

that is the situation presented here.    As explained above, the

maximum penalty on count two with the repeat offender

enhancement - life imprisonment – served to enhance the offense

level applicable to all the drug counts from 34 to 37, due to

the operation of the career offender guideline.   In other words,

had “sections 2 and 3 of the Fair Sentencing Act . . . [been] in

effect at the time the covered offense was committed,” the

defendant’s offense level would have been lower than it was at

the time he was sentenced.   See § 404(b), 132 Stat. at 5222.

That the defendant was sentenced to concurrent sentences of 210

months for both covered and non-covered offenses therefore does

not preclude a sentence reduction under section 404 even under

the strictest reading of its language.   See United States v.

Jones, No. 99-cr-264 (VAB), ECF No. 2558 (D. Conn. Aug. 27,

2019) (reducing sentence on non-covered offenses); United States


2 In other cases, the Government seems to have conceded that a
court may reduce sentences resulting from non-covered offenses.
See, e.g., Williams, 2019 WL 3251520, at *2 (“The government
. . . contends ‘if a defendant received a sentence for a crack
offense that is concurrent to sentences imposed for non-crack
offenses, the court may impose a new sentence that has the
effect of reducing the terms of imprisonment for the non-crack
offenses.’”). See also United States v. Cyrus, No. 4:99-221-
CMC, 2019 WL 4267517, at *3 (D.S.C. Sept. 10, 2019) (“The
Government further concedes the court has the discretion to
impose a reduced sentence that has the effect of reducing
Defendant’s sentence on a non-covered offense . . . .”); United
States v. Anderson, No. 0:04-353 (CMC), 2019 WL 4440088, at *4
(D.S.C. Sept. 17, 2019) (same).
                                 8
v. Adams, No. 3:04-cr-00236-SRU, ECF No. 77 at *4-*6 (D. Conn.

Aug. 20, 2019) (same);   White, 413 F. Supp. 3d at 48 (“[A]

reduction would be available on the non-covered offense, because

had FSA’s section 2 been in effect at the time the covered

offense was committed, the defendant’s sentencing range under

the Guidelines Manual would have been different for the non-

covered offense, a direct result of FSA’s section 2.”); United

States v. Walker, No. 3:99-cr-00264-VAB-19 (D. Conn. July 26,

2019), ECF No. 2451 at 13, 43-44 (concluding that section 404

permitted reduction of concurrent sentences on crack cocaine and

racketeering offenses that had been grouped together for

purposes of calculating the guideline range); United States v.

Williams, No. 3:02-548-003-CMC, 2019 WL 3251520 (D.S.C. July 19,

2019) (reducing sentence on non-covered offenses); United States

v. Biggs, No. 05 CR 316, 2019 WL 2120226 (N.D. Ill. May 15,

2019) (same).

     B.   A Reduction in the Defendant’s Sentence is Warranted

     Giving the defendant the benefit of the Fair Sentencing

Act, his crack cocaine conviction carries a maximum statutory

penalty of 30 years with the repeat offender enhancement.     Under

the career offender guideline, the adjusted offense level is 34

rather than 37.   And the guideline range is 262-327 months,

rather than 360 months to life.   But for the career offender

guideline, the range would be 140-175 months, and if the one-to-

                                  9
one ratio were used to eliminate the disparity in the

Guidelines’ treatment of crack and powder cocaine (as is often

done in this District), the range would be 57-71 months.

     A reduction in the sentence is warranted under the First

Step Act in view of the wide difference between the range that

applied at the time of the original sentencing – 360 months to

life – and the range that applies under the Fair Sentencing Act

– 262 to 327 months.   As discussed above, the Government sought

a downward departure from the range (due to the disparity in the

Guidelines’ treatment of crack and powder cocaine), I agreed the

range was clearly excessive, and the sentence of 210 months is

well below the bottom of that range.    Even so, I cannot exclude

the possibility that my awareness of the range of 360 months to

life had some impact on the analysis of the sentencing factors

that resulted in the sentence of 210 months, especially the need

to impose just punishment and avoid unwarranted sentencing

disparity.    Had the range been 262-327, a sentence comparably

below the bottom of the range would have been approximately 156

months.   As noted at the outset, the defendant has now served

140 months.

     In sentencing the defendant to 210 months, I determined

that a lesser sentence would be insufficient to provide just

punishment, adequate deterrence, and protection of the public.

Based on the information presented to me concerning the

                                 10
defendant’s history and characteristics, I concluded that he

presented a high risk of returning to drug trafficking, which

underscored the need for a lengthy sentence.     Today, the

defendant’s risk of recidivism is substantially reduced because

he has been in custody for almost twelve years and is now 42.     A

reduction in the sentence is therefore necessary in order to

comply with the parsimony principle, which prohibits a longer

term of imprisonment than necessary to serve the purposes of a

criminal sentence.

     1.   A Sentence of Time-Served Is Warranted

     The extent of the reduction that should be granted under

the First Step Act is determined by considering the sentencing

factors in 18 U.S.C. § 3553(a). 3    After considering the

defendant’s personal history and characteristics, his recent

letter to me, his age, his family circumstances and his release

plan, I conclude that keeping him in prison is no longer

necessary to impose just punishment, provide adequate deterrence

or protect the public.   I also conclude that reducing the



3
 The parties disagree about whether a plenary resentencing is
available under section 404. It is unnecessary to decide which
side is correct because in this case the defendant’s sentence
can be reduced to time-served without a plenary resentencing.
See, e.g., United States v. Simons, 375 F. Supp. 3d 379, 388-89
(E.D.N.Y. 2019)(applying § 3553(a) sentencing factors in ruling
on First Step Act motion without plenary resentencing); United
States v. Crews, --- F. Supp. 3d ---, 2019 WL 2248650, at *6
(W.D. Pa. 2019)(same).
                                11
sentence to time-served will avoid unwarranted disparity in

sentencing.     The defendant is a career offender due to offenses

committed when he was young.     As mentioned above, but for the

career offender guideline, his range would be 140-175 months (or

57-71 months applying the one-to-one ratio for crack and powder

cocaine).

     2.   Reducing the Supervised Release Term Is Warranted

     The defendant also moves for a reduction of the eight-year

term of supervised release imposed on count two, the mandatory

minimum under the statute of conviction at the time.    See 21

U.S.C. § 841(b)(1)(B) (2009).    As modified by the Fair

Sentencing Act, the mandatory minimum supervised release term

for count two is six years with a second offender enhancement.

See 21 U.S.C. § 841(b)(1)(C).    On the merits, I have no

reluctance to reduce the term of supervised release from eight

years to six.    If anything, a six-year term of supervised

release may prove to be too long.

     Whether I am authorized to reduce the defendant’s term of

supervised release is another matter.    Many courts have reduced

terms of supervised release pursuant to motions under the First

Step Act without extensive discussion.    See, e.g., United States

v. Thompson, No. 2:98-cr-53(3), 2019 WL 3938774, at *3 (E.D.

Tenn. Aug. 20, 2019) (“The Court sees no reason in the present

case why application of the Fair Sentencing Act would justify a

                                  12
reduction the defendant’s term of imprisonment but not a

reduction in his term of supervised release.”); United States v.

Warren, No. 02-248(1) (DWF/SRN), 2019 WL 3059869 (D. Minn. July

12, 2019) (reducing from ten to eight years defendant’s term of

supervised release); Simons, 375 F. Supp. 3d at 389 (reducing

from five to four years defendant’s concurrent terms of

supervised release without discussion).     However, at least one

court has held that such authority is lacking.     See, e.g.,

United States v. Razz, 387 F. Supp. 3d 1397, 1407 (S.D. Fla.

2019).   The opinion in Razz emerged from reasoning endorsed by

the Ninth Circuit and the Southern District of New York.     See

United States v. Island, 336 Fed. App’x 759 (9th Cir. 2009);

United States v. Garcia, No. 04-cr-218 (RMB), 2016 WL 4097844,

at *2 (S.D.N.Y. July 25, 2016).    See also United States v.

Edwards, No. 8:96-cr-332-T-27MAP, 2019 WL 3858171, at *2 n.4, *3

(expressing uncertainty about authority to reduce a term of

supervised release, but imposing a new term of supervised

release after reducing defendant’s life sentence pursuant to the

First Step Act) (M.D. Fla. Aug. 16, 2019), appeal docketed, No.

19-13366 (11th Cir. Aug. 30, 2019).

     In Razz, the Court emphasized that § 3852(c)(1)(B) only

authorizes a court to “modify an imposed term of imprisonment”

to the extent permitted by the relevant statute.     See Razz, 387

F. Supp. 3d at 1407.   The Court reasoned

                                  13
     [b]ecause Section 3582(c)(1)(B) narrowly limits a
     district court's authority to modifying a “term of
     imprisonment” after it has been imposed, and because the
     phrase “term of imprisonment” does not encompass a “term
     of supervised release,” the Court is not authorized to
     reduce Defendant's term of supervised release.

Id. (internal citations omitted).

     I agree that authority to reduce the defendant’s term of

supervised release cannot be found outside the First Step Act.

In United States v. Johnson, the Supreme Court declined a

prisoner’s request that his more than two years of

“overincarceration” be applied to reduce his three-year

supervised release term.   Id.    The Court unanimously held that

the judiciary was precluded from doing so by the plain text of

the supervised release statute, 18 U.S.C. § 3624(e).      Id. at 60.

The Court recognized that Mr. Johnson’s claim for relief was

supported by “equitable considerations of great weight,” so it

sought to identify potential avenues for relief that could be

pursued upon remand.   It noted that the trial court “may modify

an individual’s conditions of supervised release” or “may

terminate” the supervised release after the expiration of one

year, both under § 3583(e), which governs the modification of

terms of supervised release.     Id.   Notably absent was any

indication that the district court possessed authority to




                                  14
shorten the term of supervised release, other than early

termination pursuant to § 3583(e)(1). 4

       In this case, early termination is not available because the

defendant has yet to begin serving his term of supervised release.

The only other possible avenue for relief under the supervised

release statute is provided by subsection (2), which authorizes a

court to “modify, reduce or enlarge the conditions of supervised

release, at any time prior to the expiration or termination of the

term of supervised release.”    § 3583(e)(2).   This, in turn, poses

a question of interpretation: whether the length of a term of


4
    Under § 3583(e), a court may:

       (1) terminate a term of supervised release and discharge
       the defendant released at any time after the expiration
       of one year of supervised release . . . if it is
       satisfied that such action is warranted by the conduct
       of the defendant released and the interest of justice;

       (2) extend a term of supervised release if less than the
       maximum authorized term was previously imposed, and may
       modify, reduce, or enlarge the conditions of supervised
       release, at any time prior to the expiration or
       termination of the term of supervised release . . .;

       (3) revoke a term of supervised release, and require the
       defendant to serve in prison all or part of the term of
       supervised release authorized by statute for the offense
       that resulted in such term of supervised release without
       credit for time previously served on postrelease
       supervision . . . ; or

       (4) order the defendant to remain at his place of
       residence during nonworking hours . . . except that an
       order under this paragraph may be imposed only as an
       alternative to incarceration.

                                    15
supervised release is a “condition” of the term of supervised

release.     I conclude that it is not for the following reasons.

     First, section 3583 distinguishes between the length of a

term of supervised release and the conditions of a term of

supervised release at several points.        For example, section (c)

requires the court to consider the § 3553 factors “in

determining the length of the term and the conditions of

supervised release.”      § 3583(c).    See Bruesewitz v. Wyeth, 562

U.S. 223, 236 (2011) (noting that the use of the word “and” as a

“coordinating junction” was to “link[] independent ideas”).

     Second, section (d) delineates the acceptable “[c]onditions

of supervised release.”      § 3583(d).    At no point does it mention

length.    Rather, authorized lengths of supervised release are

contained in section (b), as well as in other offense-specific

statutes.    § 3583(b).    Section (b) states that the “authorized

terms of supervised release are . . .,” again implicitly

differentiating between length or “term” and “condition.”

§ 3583(b).

     Third, subsection (e)(2) itself casts doubt on the

proposition that a court’s authority to “reduce . . . the

conditions” of a term of supervised release includes authority

to shorten the length of that term.        Subsection (e)(2) expressly

contemplates two ways in which a term of supervised release may

come to an end: “expiration or termination.”        § 3583(e)(2).

                                   16
Expiration is self-explanatory, and the procedures for

termination are governed by subsection (e)(1).

     Finally, interpreting § 3583(e)(2) to authorize a court to

reduce the length of a term of supervised release would

effectively erase subsection (e)(1).   In § 3583(e)(1), Congress

provided a mechanism for bringing a term of supervised release

to an early end: the defendant must have served one year of the

term; and the court must determine that early termination is

“warranted by the conduct of the defendant released and in the

interest of justice.”   Subsection (e)(2) contains neither

requirement.   Thus, if it authorizes a reduction in the length

of a term of supervised release, it constitutes an end run

around subsection (e)(1)’s procedural requirements.

Accordingly, I conclude that 18 U.S.C. § 3583 does not authorize

reducing the defendant’s term of supervised release. 5


5  The Second Circuit has previously stated that § 3583(e)(2)
empowers a court to “discharge the defendant from supervised
release, to modify and make less demanding the conditions of
release, or to reduce the length of the term of release.”
United States v. Lussier, 104 F.3d 32, 36 (2d Cir. 1997)
(emphasis added). Lussier was an appeal from the denial of a
motion to amend a restitution order, and the Second Circuit
agreed with the District Court that § 3583(e)(2) did not grant
jurisdiction to entertain a challenge to the order. Id. at 33.
The statement concerning a court’s authority to reduce the
length of a term of release was therefore dictum. See Baraket
v. Holder, 632 F.3d 56, 59 (2d Cir. 2011) (noting that what
“distinguishes holding from dictum” is “whether resolution of
the question is necessary for the decision of the case”).
Moreover, the statement in Lussier must be viewed in light of
the Supreme Court’s later discussion of § 3583(e)(2) in Johnson.
                                17
        Returning to the First Step Act, I conclude that it

authorizes a reduction in a term of supervised release. 6      The

First Step Act constitutes an authorization to “impose a reduced

sentence.”     A sentence is comprised of at least two parts: the

term of imprisonment and the term of supervised release.       See 18

U.S.C. § 3583(a) (“The court, in imposing a sentence to a term

of imprisonment . . . may include as a part of the sentence a

requirement that the defendant be placed on a term of supervised

release after imprisonment . . . .”).     The First Step Act

therefore authorizes courts to reduce both a term of

imprisonment and a term of supervised release.

        In reaching this conclusion, one need not reject the

conclusion in Razz that a court’s power to modify a term of

imprisonment is cabined by § 3852(c)(1)(B).     But it does not

follow that § 3852(c)(1)(B), by failing to mention terms of

supervised release, thereby prohibits a court from modifying

them.     Section 3852(c)(1)(B) may cabin a court’s power under




There, as discussed above, the Court went beyond the question
presented to it in order to suggest potential avenues for relief
through § 3583(e). Subsection (e)(2), the Court suggested,
could be used to modify the conditions of release, and after a
year, the defendant could use the procedure in (e)(1) to move
for early termination. 529 U.S. at 60. Because the Court was
actively searching for relief within § 3583(e)(2), its
description of the authority conferred by the statute presumably
reflects all the authority that can be found there.
6
    The court in Razz did not consider this issue.
                                  18
section 404 with respect to modifying a term of imprisonment

because it expressly prohibits a court from modifying a term of

imprisonment except in limited circumstances.   See § 3852(c)

(“The court may not modify a term of imprisonment once it has

been imposed except that . . . .”) (emphasis added).   To prevent

a conflict between the two laws, modification of a term of

imprisonment under section 404 may have to fall within an

exception contained in § 3852(c).    See In re Nw. Airlines Corp.,

349 B.R. 338, 373 (S.D.N.Y. 2006) (“It is the duty of this Court

to harmonize these overlapping statutes to give effect to each

one insofar as they are capable of co-existence and to preserve

the sense and purpose of each, insofar as they are not

manifestly incompatible.”).   But § 3852(c)(1)(B), like much of

the rest of the U.S. Code, has nothing to say about reducing the

length of a term of supervised release.   Rather, modification of

a term of supervised release is governed by § 3853(e).   Nothing

in § 3853(e) authorizes the reduction of the length of a term of

supervised release.   However, unlike § 3852(c), nothing in the

statute expressly prohibits the reduction of a term of

supervised release.

     Accordingly, the two statutes can be construed together to

permit a reduction in the length of a term of supervised release

when appropriate under the First Step Act.   In other words, when

a sentence includes a term of supervised release longer than the

                                19
term of supervised release the defendant would have received had

sections 2 and 3 of the Fair Sentencing Act been in place at the

time of the offense, the court may reduce the length of the term

of supervised release in order to “impose a reduced sentence as

if sections 2 and 3 of the Fair Sentencing Act had been in

place.”     § 404, 132 Stat. at 5222.   This construction comports

with the statutory text and the remedial purposes of the First

Step Act and the Fair Sentencing Acts.      See Simons, 375 F. Supp.

3d at 382.

III.      Conclusion

       The defendant’s motion is hereby granted, and the sentence

 is reduced as follows:

       1.    The sentence of imprisonment on counts two, four and

 five is reduced to time-served;

       2.    The term of supervised release on count two is reduced

 to six years, to run concurrently with the supervised release

 terms previously imposed on counts four and five (both 6 years)

 and count 6 (3 years);

       3.    The mandatory, standard and special conditions of

 supervised release imposed by the original judgment are re-

 imposed; and

       4.    The following new special conditions are added:

             - The defendant will spend the first 6 months of his

supervised release confined to his approved residence, as a

                                  20
substitute for continued incarceration in the custody of the

Bureau of Prisons.    The defendant will be able to leave his

approved residence to work, participate in a program of

education or vocational training under the direction of the

Probation Office, obtain medical care, and at such other times

as are approved in advance by the Probation Office.   To ensure

compliance with this special condition, the defendant will be

subject to monitoring as recommended by the Probation Office and

approved by the Court;

         -   The defendant will work full-time unless engaged in

a program of education or vocational training approved by the

Probation Office.    And

         -   The defendant will submit to a search of his person,

residence, vehicle and workplace, conducted by or on behalf of

the Probation Office at a reasonable time and in a reasonable

manner, based on reasonable suspicion that the search will

disclose contraband or other evidence of a violation of a

condition of his supervised release.

     An amended judgment will be filed that reflects the above

modifications.

     So ordered this 8th day of April 2020.


                                          /s/ RNC
                                     Robert N. Chatigny
                                United States District Judge


                                 21
